Dear Mr. Spruel:
We received your request for an opinion. Specifically, you inquire as to the applicability of Louisiana's Public Bid Law to a lease and/or lease-purchase agreement entered into by the Board regarding immovable property.
Pursuant to Article 6, Section 44(2) of the Louisiana Constitution, the Calcasieu Parish School Board is a political subdivision of the State. Louisiana's public bid law is found at La. R.S. 38:2211, et seq. Specifically, it provides that all public work, including labor and materials, and all purchases of materials or supplies, all of which exceed the statutory limit, which are to be paid out of public funds shall be advertised and let by contract to the lowest responsible bidder. Public work is defined in the statute as the erection, construction, alteration, improvement or repair of any public facility or immovable property owned, used, or leased by a public entity. The Calcasieu Parish School Board is a public entity as that term is defined in the statute. Clearly, a public school or construction of a public school is a public facility or public work as defined in the statute.
Our office has consistently opined that there are no provisions in our law which mandate that the acquisition of immovable property for public use by lease or purchase be let by public bid. Atty. Gen. Op. Nos. 93-175 and 98-258. Thus, the Calcasieu Parish School Board may lease immovable property, i.e., the land and school building, without said lease being subject to Louisiana's Public Bid Law.
Your request suggests that the facility will be built prior to it being leased to the Board. We do point out that if, however, the Board leases or owns the property prior to construction, the Public Bid Law will apply. "Public Work" includes the construction of a public facility, with public funds, on immovable property which is owned or leased by a public entity. Therefore, the construction of a public school with public funds on land leased or owned by the Board would be a "public work" as defined in the statute and would necessitate compliance with public bid law. Should the Board enter into a lease-purchase agreement for the property, such a transaction would be classified as a credit sale and would require the advance approval of the State Bond Commission.
We trust this answers your request. If you have any questions or need additional information, please contact our office.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: TINA VICARI GRANT
Assistant Attorney General
RPI:TVG:jv